Title: To George Washington from James Gray, 1 March 1779
From: Gray, James
To: Washington, George


Hon’d Sir
Albany March 1t 1779

With this you will receive my Decr Return, it is at a late day, by reason that some of my Assists. are at a great distance, and the roads so bad, there has been little or no Travelling. I may add Also my Assistants had to learn, and are yet learning to make Returns—hope we shall all do better next time. With the greatest Respect and Esteem I am Hon’d Sir Your Most Obedt And Verry Hble Servt
Jas Gray
